By the Court, Crockett, J.:
If it be admitted that the decree of November 13, 1838, was operative to annul the certificate of purchase issued to Stribling, in so far as it affected the undivided interest of Bedding, leaving it in full force as to all others claiming under it, I do not see how this can benefit the plaintiff. In that event, the State would become a tenant in common with Kosta, who was not affected by the decree and would hold only an undivided interest in the half section previously held by Kosta and Bedding. Assuming, for the purpose of this decision, that such was the effect of the decree, no provision has been made by law for the sale of an undivided interest of this character, held by the State; and the plaintiff’s application to purchase must fail for this reason. But we express no opinion on the question whether the decree was operative to divest the undivided interest held by Bedding.
Order and judgment affirmed. Remittitur forthwith.
Mr. Justice McKqtstey did not express ah opinion.